ACCEPTED
                                                                     14-14-00920-CR
                                                     FOURTEENTH COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                8/27/2015 8:16:21 AM
                                                               CHRISTOPHER PRINE
                                                                              CLERK

        NO. 14-14-00920-CR & 14-14-00921-CR

        FOURTEENTH COURT OF APPEALS                  FILED IN
                                              14th COURT OF APPEALS
                                                 HOUSTON, TEXAS
                HOUSTON, TEXAS                8/27/2015 8:16:21 AM
                                              CHRISTOPHER A. PRINE
                      _____                            Clerk


              LEONARD STOREMSKI

                        V.

              THE STATE OF TEXAS



STATE’S DESIGNATION OF LEAD COUNSEL ON APPEAL




                              DEVON ANDERSON
                              District Attorney
                              Harris County, Texas

                              JESSICA A. CAIRD
                              State Bar No. 24000608
                              Assistant District Attorney
                              Lead Counsel on Appeal
                              1201 Franklin, Suite 600
                              Houston, Texas 77002
                              (713)755-5826
                              (713)755-5809 (fax)
                              caird_jessica@dao.hctx.net
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE STATE OF TEXAS, by and through the

undersigned assistant district attorney, and, pursuant to Texas Rule of

Appellate Procedure 6.1, hereby designates Jessica A. Caird, an assistant

district attorney who has been assigned this case by the Appellate Division

of the Harris County District Attorney’s Office and whose relevant contact

information required by said rule appears below, as lead counsel for the

State in the foregoing styled and numbered appeal. The State further

requests that henceforth all notices or other communications about the case

from this Court and opposing counsel be directed to her at the address

below, and that her name appear as lead counsel for the State in connection

with all opinions, orders, or other documents in the case that this Court

releases to any law-related publishing companies or their representatives for

publication.

                                            Respectfully submitted,
                                            /s/ Jessica A. Caird
                                            JESSICA A. CAIRD
                                            Assistant District Attorney
                                            Lead Counsel on Appeal
                                            State Bar No. 24000608
                                            1201 Franklin, Suite 600
                                            Houston, Texas 77002
                                            (713) 755-5826
                                            (713) 274-5958 (alternate)
                                            caird_jessica@dao.hctx.net
                      CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically

serve a copy of this motion to:

      Sarah V. Wood at
      Sarah.Wood@pdo.hctx.net




                                                  /s/ Jessica   A. Caird
                                                  Jessica A. Caird
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  (713) 274-5958 (alternate)
                                                  caird_jessica@dao.hctx.net
                                                  TBC No. 24000608


Date: August 27, 2015




                                       2